 



EX-10.21.3 THE CORPORATE EXECUTIVE BOARD COMPANY 2002 NON-EXECUTIVE STOCK
INCENTIVE PLAN
 

THE CORPORATE EXECUTIVE BOARD COMPANY

2002 NON-EXECUTIVE STOCK INCENTIVE PLAN



1.   Purpose       The purpose of The Corporate Executive Board Company
Non-Executive Stock Incentive Plan (the “Plan”) (which previously was called The
Corporate Executive Board Company Non-Executive Stock Option Plan) is to advance
the interests of the Corporate Executive Board Company (the “Company”) by
stimulating the efforts of employees who are not executive officers and service
providers who are selected to be participants, by heightening the desire of such
persons to continue in working toward and contributing to the success of the
Company. The Plan provides for grants of stock options and, effective upon the
adoption of this amended and restated document, restricted stock. Stock options
granted pursuant to this Plan are not incentive stock options, as defined in
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).   2.
  Definitions  

  a)   “Administrator” means the Administrator of the Plan in accordance with
Section 12.     b)   “Award” means an Option or Restricted Stock granted to a
Participant.     c)   “Board of Directors” means the Board of Directors of the
Company.     d)   “Common Stock” means the Company’s common stock, par value
$.01, subject to adjustment as provided in Section 9.     e)   “Company” means
The Corporate Executive Board Company, a Delaware corporation.     f)  
“Options” shall mean stock options granted pursuant to Section 6 of the Plan.  
  g)   “Participants” shall mean those individuals described in Section 3 to
whom Awards have been granted from time to time by the Administrator and any
authorized transferee of such individuals.     h)   “Plan” means The Corporate
Executive Board Company Non-Executive Stock Incentive Plan (previously The
Corporate Executive Board Company Non-Executive Stock Option Plan).     i)  
“Restricted Stock” means shares if restricted Common Stock granted pursuant to
Section 7 of the Plan.     j)   “Retirement” shall have the meaning specified by
the Administrator in the terms of an Award grant or, in the absence of any such
term, shall mean retirement from active employment with the Company or its
Subsidiaries (i) at or after age 55 and with the approval of the Administrator
or (ii) at or after age 65. The determination of the Administrator as to an
individual’s Retirement shall be conclusive on all parties.     k)  
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company where each of the corporations in the
unbroken chain other than the last corporation owns stock possessing at least
50 percent or more of the total combined voting power of all classes of stock in
one of the other corporations in the chain.     l)   “Total and Permanent
Disablement” shall have the meaning specified by the Administrator in the terms
of an Award grant or, in the absence of any such term, the inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months. The determination of the Administrator as to an individual’s Total
and Permanent Disablement shall be conclusive on all parties.

 



--------------------------------------------------------------------------------



 





3.   Participants       Any person who is an employee or prospective employee of
the Company or any of its affiliates shall be eligible for the grant of Awards
hereunder unless such person is an “officer or director” as defined under
Rule 4460 of the Nasdaq Stock Market’s National Market rules. Unless provided
otherwise by the Committee, the term “employee” shall mean an “employee,” as
such term is defined in General Instruction A to Form S-8 under the Securities
Act of 1933, as amended. To the extent authorized by the Committee, the term
“employee” may also include a consultant who has been retained to provide
consulting or advisory services to the Company or any of its affiliates and who
does not meet the definition of “employee” under Form S-8, provided that either
an exemption from registration under the Securities Act is determined by the
Company to be available with respect to the Awards granted to any such
consultant or the Company elects to file a registration statement with respect
to the Award granted to any such consultant.   4.   Effective Date and
Termination of Plan       This Plan was adopted by the Board of Directors of the
Company as of March 6, 2002 (the “Effective Date”), and is amended effective
October 7, 2002 to permit grants of Restricted Stock. The Plan shall remain
available for the grant of Awards until the 10th anniversary of the Effective
Date. Notwithstanding the foregoing, the Plan may be terminated at such earlier
time as the Board of Directors may determine. Termination of the Plan will not
affect the rights and obligations of the Participants and the Company arising
under Awards theretofore granted and then in effect.   5.   Shares Subject to
the Plan and to Awards       The aggregate number of shares of Common Stock
issuable pursuant to all Awards granted under the Plan will not exceed 7,300,000
shares of the Company’s Common Stock, of which no more than 700,000 shares shall
be issued pursuant to Restricted Stock Awards, or the number and kind of shares
of stock or other securities which shall be substituted or adjusted for such
shares as provided in Section 9. Such shares may be authorized and unissued
shares of the Company’s Common Stock. The aggregate number of shares of Common
Stock issued pursuant to the Plan at any time shall equal only the number of
shares of Common Stock issued upon the exercise of Awards and not returned to
the Company upon the cancellation, expiration or forfeiture of an Award or
delivered (either actually or by attestation) in payment or satisfaction of the
purchase price or tax obligation with respect to an Award.   6.   Grant, Terms
and Conditions of Options       Options may be granted at any time and from time
to time prior to the termination of the Plan, to Participants selected by the
Administrator. No Participant shall have any rights as a stockholder with
respect to any shares of stock subject to Option hereunder until said shares
have been issued. Each Option shall be evidenced by a written stock option
agreement and/or such other written arrangements as may be approved from time to
time by the Board of Directors or the Compensation Committee of the Board.
Options granted pursuant to the Plan need not be identical but each Option must
contain and be subject to the following terms and conditions:  

  a)   Price: The purchase price under each Option shall be established by the
Administrator, provided that in no event will the purchase price be less than
the fair market value of the Common Stock on the date of grant, except for
Options that the Participant pays for or as to which the Participant foregoes
other compensation equal in value to the amount of such discount.         The
purchase price of any Option may be paid in cash or any alternative means
acceptable to the Administrator, including an irrevocable commitment by a broker
to pay over such amount from a sale of the shares issuable under an Option and
the acceptance of a promissory note secured by the number of shares of Common
Stock then issuable upon exercise of the Options.

 



--------------------------------------------------------------------------------



 





    b)   Duration and Exercise or Termination of Option: Unless the
Administrator provides otherwise, (i) Options shall become exercisable
25 percent per year beginning one (1) year after the date of the grant, provided
that in no event shall any Option become exercisable sooner than one (1) year
after the date of grant except in the event of the Participant’s death or Total
and Permanent Disablement or a change in control (as defined in the applicable
Option agreement); and (ii) each Option shall expire within a period of not more
than ten (10) years from the date of grant. Unless provided otherwise in the
agreement evidencing an Option, the vesting period and/or exercisability of an
Option shall be adjusted by the Administrator during or to reflect the effects
of any period during which the Participant is on an approved leave of absence or
is employed on a less than full-time basis.     c)   Suspension or Termination
of Option: Except as otherwise provided by the Administrator, if at any time
(including after a notice of exercise has been delivered) the Chief Executive
Officer or any other person designated by the Administrator (each such person,
an “Authorized Officer”) reasonably believes that a Participant may have
committed an act of misconduct as described in this Section, the Authorized
Officer may suspend the Participant’s rights to exercise any Option pending a
determination of whether an act of misconduct has been committed.         Except
as otherwise provided by the Administrator, if the Administrator or an
Authorized Officer determines a Participant has committed an act of
embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Company or its Subsidiaries, breach of fiduciary duty or deliberate disregard of
the Company or Subsidiary rules resulting in loss, damage or injury to the
Company or its Subsidiaries, or if a Participant makes an unauthorized
disclosure of any Company or Subsidiary trade secret or confidential
information, engages in any conduct constituting unfair competition, breaches
any non-competition agreement, induces any Company or Subsidiary customer to
breach a contract with the Company or its Subsidiaries, or induces any principal
for whom the Company or its Subsidiaries acts as agent to terminate such agency
relationship (any of the foregoing acts, an “act of misconduct”), neither the
Participant nor his or her estate nor transferee shall be entitled to exercise
any Option whatsoever. In making such determination, the Administrator or an
Authorized Officer shall act fairly and shall give the Participant an
opportunity to appear and present evidence on his or her behalf at a hearing
before the Administrator or the Board of Directors.  

  d)   Termination of Employment: Unless an Option earlier expires upon the
expiration date established pursuant to Section 6(b)(ii), upon the termination
of the Participant’s employment, his or her rights to exercise an Option then
held shall be only as follows, unless the Administrator specifies otherwise:



  (1)   Death. Upon the death of a Participant while in the employ of the
Company or its Subsidiaries, all of the Participant’s Options then held shall be
exercisable by his or her estate, heir or beneficiary at any time during the
twelve (12) months next succeeding the date of death. Any and all of the
deceased Participant’s Options that are not exercised during the twelve
(12) months next succeeding the date of death shall terminate as of the end of
such twelve (12) month period.         If a Participant should die within thirty
(30) days of his or her termination of employment with the Company or its
Subsidiaries, an Option shall be exercisable by his or her estate, heir or
beneficiary at any time during the twelve (12) months succeeding the date of
termination, but only to the extent of the number of shares as to which such
Option was exercisable as of the date of such termination. Any and all of the
deceased Participant’s Options that are not exercised during the twelve
(12) months succeeding the date of termination shall terminate as of the end of
such twelve (12) month period. A Participant’s estate shall mean his or her
legal representative or other person who so acquires the right to exercise the
Option by bequest or inheritance or by reason of the death of the Participant.

 



--------------------------------------------------------------------------------



 





  (2)   Total and Permanent Disablement. Upon termination as a result of the
Total and Permanent Disablement of any Participant, all of the Participant’s
Options then held shall be exercisable for a period of twelve (12) months after
termination. Any and all Options that are not exercised during the twelve
(12) months succeeding the date of termination shall terminate as of the end of
such twelve (12) month period.     (3)   Retirement. Upon Retirement of a
Participant, the Participant’s Options then held shall be exercisable for a
period of twelve (12) months after Retirement. The number of shares with respect
to which the Options shall be exercisable shall equal the total number of shares
which were exercisable under the Participant’s Option on the date of his or her
Retirement. Any and all Options that are unexercised during the twelve
(12) months succeeding the date of termination shall terminate as of the end of
such twelve (12) month period.     (4)   Other Reasons. Upon the date of a
termination of a Participant’s employment for any reason other than those stated
above in Sections 6(d)(1), (d)(2) and (d)(3) or as described in Section 6(c)
above, (A) any Option that is unexercisable as of such termination date shall
remain unexercisable and shall terminate as of such date, and (B) any Option
that is exercisable as of such termination date shall expire the earlier of
(i) ninety (90) days following such date or (ii) the expiration date of such
Option.     (5)   Termination of Employment. The term “termination of
employment” shall mean ceasing to serve as a full-time employee of the Company,
except that an approved leave of absence or approved employment on a less than
full-time basis may constitute employment unless the Administrator provides
otherwise. The Administrator shall determine whether any corporate transaction,
such as a sale or spin-off of a division or subsidiary that employs a
Participant, shall be deemed to result in a termination of employment with the
Company for purposes of any affected Participant’s Options, and the
Administrator’s decision shall be final and binding.



  e)   Transferability of Option: Unless the Administrator specifies otherwise,
each Option shall be nontransferable by the Participant other than by will or
the laws of descent and distribution and shall be exercisable only by the
Participant during his or her lifetime.     f)   No Repricing. Without the
approval of stockholders, the Company shall not reprice any Options. For
purposes of this Plan, the term “reprice” shall mean lowering the exercise price
of previously awarded Options within the meaning of Item 402(i) under Securities
and Exchange Commission Regulation S-K (including cancelling previously awarded
Options and regranting them with a lower exercise price).     g)   Conditions
and Restrictions Upon Securities Subject to Options: The Administrator may
provide that the shares of Common Stock issued upon exercise of an Option shall
be subject to such further agreements, restrictions, conditions or limitations
as the Administrator in its discretion may specify prior to the exercise of such
Option, including without limitation, conditions on vesting or transferability,
forfeiture or repurchase provisions and method of payment for the shares issued
upon exercise (including the actual or constructive surrender of Common Stock
already owned by the Participant). Without limiting the foregoing, such
restrictions may address the timing and manner of any resales by the Participant
or other subsequent transfers by the Participant of any shares of Common Stock
issued as a result of the exercise of the Option, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
optionholders, and (c) restrictions as to the use of a specified brokerage firm
for such resales or other transfers. The Administrator may establish rules for
the deferred delivery of Common Stock upon exercise of an Option with the
deferral evidenced by use of “Stock Units” equal in number to the number of
shares of Common Stock whose delivery is so deferred. A “Stock Unit” is a
bookkeeping entry representing an amount equivalent to the fair market value of
one share of Common Stock. Unless the Administrator specifies otherwise, Stock
Units represent an unfunded and unsecured obligation of the Company. Settlement
of Stock Units upon expiration of the deferral period shall be made in Common
Stock or otherwise as determined by the Administrator. The amount of Common
Stock, or other settlement medium, to be so distributed may be increased by an
interest factor or by dividend equivalents. Until a Stock Unit is so settled,
the number of shares of Common Stock represented by a Stock Unit shall be
subject to adjustment pursuant to Section 9. Any Stock Units that are settled
after the holder’s death shall be distributed to the holder’s designated
beneficiary(ies) or, if none was designated, the holder’s estate.     h)   Other
Terms and Conditions: Options may also contain such other provisions, which
shall not be inconsistent with any of the foregoing terms, as the Administrator
shall deem appropriate. No Option, however, nor anything contained in the Plan
shall confer upon any Participant any right to continue in the Company’s or its
Subsidiaries’ employ or service nor limit in any way the Company’s or its
Subsidiaries’ right to terminate his or her employment at any time.

 



--------------------------------------------------------------------------------



 





7.   Restricted Stock       Restricted Stock may be granted at any time and from
time to time prior to the termination of the Plan, to Participants selected by
the Administrator. Restricted Stock is an award or issuance of shares of Common
Stock the grant, issuance, retention, vesting and/or transferability of which is
subject during specified periods of time to such conditions (including continued
employment or performance conditions) and terms as the Administrator deems
appropriate. Each grant of Restricted Stock shall be evidenced by a written
restricted stock agreement and/or such other written arrangements as may be
approved from time to time by the Board of Directors or the Compensation
Committee of the Board. Restricted Stock granted pursuant to the Plan need not
be identical but each grant of Restricted Stock must contain and be subject to
the following terms and conditions:



  (a)   Contents of Agreement. Each Restricted Stock Agreement shall contain
provisions regarding (a) the number of shares of Common Stock subject to such
Award or a formula for determining such, (b) the purchase price of the shares,
if any, and the means of payment for the shares, (c) the performance criteria,
if any, and level of achievement versus these criteria that shall determine the
number of shares granted, issued, retainable and/or vested, (d) such terms and
conditions on the grant, issuance, vesting and/or forfeiture of the shares as
may be determined from time to time by the Administrator, (e) restrictions on
the transferability of the shares and (f) such further terms and conditions in
each case not inconsistent with this Plan as may be determined from time to time
by the Administrator. Shares of Restricted Stock may be issued in the name of
the Participant and held by the Participant or held by the Company, in each case
as the Administrator may provide.     (b)   Sales Price. Subject to the
requirements of applicable law, the Administrator shall determine the price, if
any, at which shares of Restricted Stock shall be sold or awarded to a
Participant, which may vary from time to time and among Participants and which
may be below the fair market value of such shares at the date of grant or
issuance.     (c)   Vesting. The grant, issuance, retention and/or vesting of
shares of Restricted Stock shall be at such time and in such installments as
determined by the Administrator. The Administrator shall have the right to make
the timing of the grant and/or the issuance, ability to retain and/or vesting of
shares of Restricted Stock subject to continued employment, passage of time
and/or such performance criteria as deemed appropriate by the Administrator.    
(d)   Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the number of Shares granted, issued, retainable and/or vested under an
award of Restricted Stock on account of either financial performance or personal
performance evaluations may be reduced by the Administrator on the basis of such
further considerations as the Administrator shall determine.



8.   Loans       The Company may make loans, at the request of the Participant
and in the sole discretion of the Administrator, for the purpose of enabling the
Participant to exercise Options granted under the Plan and to pay the tax
liability resulting from an Option exercised (or the vesting of Restricted Stock
or election pursuant to Section 83(b) of the Code with respect thereto) under
the Plan. The Administrator shall have full authority to determine the terms and
conditions of such loans. Such loans may be secured by the shares received upon
exercise of such Option (or received upon the vesting of Restricted Stock or
election pursuant to Section 83(b) of the Code with respect thereto, if
applicable).

 



--------------------------------------------------------------------------------



 





9.   Adjustment of and Changes in the Stock       In the event that the number
of shares of Common Stock of the Company shall be increased or decreased through
reorganization, reclassification, combination of shares, stock splits, reverse
stock splits, spin-offs, or the payment of a stock dividend, (other than
regular, quarterly cash dividends) or otherwise, then each share of Common Stock
of the Company which has been authorized for issuance under the Plan, whether
such share is then currently subject to or may become subject to an Award under
the Plan, may be proportionately adjusted to reflect such increase or decrease,
unless the terms of the transaction provide otherwise. Outstanding Awards may
also be amended as to price and other terms if necessary to reflect the
foregoing events.       In the event there shall be any other change in the
number or kind of the outstanding shares of Common Stock of the Company, or any
stock or other securities into which such Common Stock shall have been changed,
or for which it shall have been exchanged, whether by reason of merger,
consolidation or otherwise, then the Administrator shall, in its sole
discretion, determine the appropriate adjustment, if any, to be effected. In
addition, in the event of such change described in this paragraph, the
Administrator may accelerate the time or times at which any Award may be
exercised and may provide for cancellation of such accelerated Awards which are
not exercised within a time prescribed by the Administrator in its sole
discretion.       No right to purchase fractional shares shall result from any
adjustment in Awards pursuant to this Section 9. In case of any such adjustment,
the shares subject to the Award shall be rounded down to the nearest whole
share. Notice of any adjustment shall be given by the Company to each
Participant, which shall have been so adjusted and such adjustment (whether or
not notice is given) shall be effective and binding for all purposes of the
Plan.   10.   Listing or Qualification of Stock       In the event that the
Board of Directors or the Administrator determines in its discretion that the
listing or qualification of the Plan shares on any securities exchange or
quotation or trading system or under any applicable law or governmental
regulation is necessary as a condition to the issuance of such shares under the
Award, the Award may not be exercised (or, in the case of Restricted Stock,
vest) in whole or in part unless such listing, qualification, consent or
approval has been unconditionally obtained.   11.   Withholding       To the
extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise or the vesting of Restricted Stock (or, if applicable, election
pursuant to Section 83(b) of the Code). The Company shall not be required to
issue shares or to recognize the disposition of such shares until such
obligations are satisfied. The Administrator may permit these obligations to be
satisfied by having the Company withhold a portion of the shares of stock that
otherwise would be issued to him or her upon exercise of the Option or the
vesting of Restricted Stock, or to the extent permitted, by tendering shares
previously acquired, provided that such will not result in an accounting charge
to the Company or its Subsidiaries.

 



--------------------------------------------------------------------------------



 





12.   Administration of the Plan



  a)   Administrator of the Plan. The Plan shall be administered by the
Administrator who shall be the Compensation Committee of the Board of Directors
or, in the absence of a Compensation Committee, the Board of Directors itself.
The Compensation Committee or the Board of Directors may, by resolution,
authorize one or more officers of the Company to perform any or all things that
the Administrator is authorized and empowered to do or perform under the Plan,
and for all purposes under this Plan, such officer or officers shall be treated
as the Administrator; provided, however, that the resolution so authorizing such
officer or officers shall specify the total number of Awards (if any) such
officer or officers may award pursuant to such delegated authority, and any such
Award shall be subject to the form of Option agreement theretofore approved by
the Board of Directors or the Compensation Committee. No such officer shall
designate himself or herself as a recipient of any Awards granted under
authority delegated to such officer.     b)   Powers of Administrator. Subject
to the express provisions of this Plan, the Administrator shall be authorized
and empowered to do all things necessary or desirable in connection with the
administration of this Plan, including, without limitation: (a) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (b) to determine which persons are
Participants (as defined in Section 3 hereof) and to which of such Participants,
if any, an Award shall be granted hereunder and the timing of any such Award
grants; (c) to determine the number of shares of Common Stock subject to an
Award and the exercise or purchase price, if any, of such shares; (d) to
establish and verify the extent of satisfaction of any conditions to
exercisability applicable to an Award; (e) to waive conditions to and/or
accelerate exercisability of an Award, either automatically upon the occurrence
of specified events (including in connection with a change of control of the
Company) or otherwise in its discretion; (f) to prescribe and amend the terms of
Award grants made under this Plan (which need not be identical); (g) to
determine whether, and the extent to which, adjustments are required pursuant to
Section 9 hereof; and (h) to interpret and construe this Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, and to make exceptions to any such provisions in good faith and for
the benefit of the Company or its Subsidiaries.     c)   Determinations by the
Administrator. All decisions, determinations and interpretations by the
Administrator regarding the Plan, any rules and regulations under the Plan and
the terms and conditions of any Award granted hereunder, shall be final and
binding on all Participants and optionholders. The Administrator shall consider
such factors as it deems relevant, in its sole and absolute discretion, to
making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.



13.   Amendment of the Plan or Awards       The Board may amend, alter or
discontinue the Plan and the Administrator may amend or alter any Award granted
under the Plan, but no amendment or alteration shall be made which would impair
the rights of the holder of any Award, without such holder’s consent, provided
that no such consent shall be required if the Administrator determines in its
sole discretion and prior to the date of any change in control (as defined, if
applicable, in the agreement evidencing such Award) that such amendment or
alteration either is required or advisable in order for the Company, the Plan or
the Award to satisfy any law or regulation or to meet the requirements of or
avoid adverse financial accounting consequences under any accounting standard.  
14.   Time of Granting Awards       The effective date of such Award shall be
the date on which the grant was made by the Administrator. Within a reasonable
time thereafter, the Company will deliver the Award to the Participant.  

 



--------------------------------------------------------------------------------



 





  15.   No Liability of Company       The Company and any affiliate which is in
existence or hereafter comes into existence shall not be liable to a Participant
or any other person as to: (a) the non-issuance or sale of shares of Common
Stock as to which the Company has been unable to obtain from any regulatory body
having jurisdiction the authority deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any shares hereunder; and (b) any
tax consequence expected, but not realized, by any Participant or other person
due to the receipt, exercise or settlement of any Award granted hereunder.   16.
  Non-Exclusivity of Plan       Neither the adoption of this Plan by the Board
of Directors nor the submission of this Plan to the stockholders of the Company
for approval shall be construed as creating any limitations on the power of the
Board of Directors or the Administrator to adopt such other incentive
arrangements as either may deem desirable, including without limitation, the
granting of restricted stock or stock options otherwise than under this Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases.   17.   Governing Law       This Plan and any agreements or
other documents hereunder shall be interpreted and construed in accordance with
the laws of the District of Columbia and applicable federal law. Any reference
in this Plan or in the agreement or other document evidencing any Awards to a
provision of law or to a rule or regulation shall be deemed to include any
successor law, rule or regulation of similar effect or applicability.   18.  
Arbitration of Disputes       In the event a Participant or other holder of an
Award believes that a decision by the Administrator with respect to such person
was arbitrary or capricious, the Participant or optionholder may request
arbitration with respect to such decision. The review by the arbitrator shall be
limited to determining whether the Administrator’s decision was arbitrary or
capricious. This arbitration shall be the sole and exclusive review permitted of
the Administrator’s decision. Participants and optionholders explicitly waive
any right to judicial review.       Notice of demand for arbitration shall be
made in writing to the Administrator within 30 days after the applicable
decision by the Administrator. The arbitrator shall be selected by those members
of the Board of Directors who are neither members of the Compensation Committee
of the Board of Directors nor employees of the Company. If there are no such
members of the Board of Directors, the arbitrator shall be selected by the Board
of Directors. The arbitrator shall be an individual who is an attorney licensed
to practice law in the District of Columbia. Such arbitrator shall be neutral
within the meaning of the Commercial Rules of Dispute Resolution of the American
Arbitration Association; provided, however, that the arbitration shall not be
administered by the American Arbitration Association. Any challenge to the
neutrality of the arbitrator shall be resolved by the arbitrator whose decision
shall be final and conclusive. The arbitration shall be administered and
conducted by the arbitrator pursuant to the Commercial Rules of Dispute
Resolution of the American Arbitration Association. The decision of the
arbitrator on the issue(s) presented for arbitration shall be final and
conclusive and may be enforced in any court of competent jurisdiction.

 